                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmb.uscourts.gov

IN RE:
                                                       Case No. 6:18-bk-05819-KSJ
RICA S. APPLING,                                             Chapter 7

            Debtor.
______________________________/

ARVIND MAHENDRU,
AS CHAPTER 7 TRUSTEE OF
THE ESTATE OF RICA S.
APPLING,
                                                       ADV. NO. 6:19-ap-00043-KSJ
                Plaintiff,
vs.

SANTANDER CONSUMER USA, INC.
D/B/A CHRYSLER CAPITAL

                Defendant.                  /

                             ANSWER TO ADVERSARY COMPLAINT

       Defendant,Santander Consurmer USA,Inc. d/b/a Chrysler Capital (“Santander”), by and
through its undersigned counsel, hereby responds to the corresponding paragraphs of the
Adversary Complaint as follows:
         1.    Admitted.
         2.    Admitted for jurisdictional purposes only.
         3.    Admitted for jurisdictional purposes only.
         4.    Admitted.
         5.    Without knowledge and therefore denied.
         6.    Admitted.
         7.    Admitted.
         8.     Admitted that the Defendant’s employees acted within the course and scope of their
employment with the consent, permission and authorization of Defendant. Denied as to the remainder of
this paragraph.
         9.    Denied.
         10.     Admitted that Plaintiff owed a debt to Defendant relating to the account number as
alleged, and in the approximate amount as alleged.
        11.     Without knowledge and therefore denied.
         12.     Admitted that Defendant called Debtor’s cellular telephone in some of the months in the
stated time period, but denied that Defendant called Debtor’s cellular telephone in all of the months in the
stated time period.
        13.     Denied.
        14.     Denied.
        15.     Admitted.
         16.    Admitted that Defendant called Plaintiff after the vehicle was sold and a deficiency was
established. Denied that the Plaintiff ever advised Defendant she was unable to pay the deficiency
balance.
        17.     Denied.
        18.     Admitted for jurisdictional purposes only.
        19.     Defendant realleges its responses to paragraphs 1-17 as set forth above.
       20.      Paragraph 20 merely states a legal conclusion and therefore no response is required.
Defendant refers all questions of law to the Court. To the extent a response is required, Defendant denies
and demands strict proof thereof.
         21.     Paragraph 21 is merely a partial recitation of a Florida Statute, and therefore no response
is required. Defendant would assert that the Statute speaks for itself.
        22.     Denied.
        23.     Denied.
        24.     Denied
        25.     Denied.


                                   FIRST AFFIRMATIVE DEFENSE
         The purpose of Defendant’s telephone calls to Plaintiff was not to harass Plaintiff, but rather to
remind Plaintiff of the debt, to find out the reasons for non-payment, to determine Plaintiff’s intent as to
the collateral, and to try and work out payment arrangements to avoid litigation.


                                 SECOND AFFIRMATIVE DEFENSE
        Plaintiff’s claim is barred as Debtor suffered no concrete harm or damages from the alleged
violations.
                                   THIRD AFFIRMATIVE DEFENSE
        Plaintiff’s claims are barred to the extent that any violation was unintentional and resulted from a
good faith error notwithstanding the fact that Defendant maintained procedures reasonably adapted to
avoid any such error.


                                  FOURTH AFFIRMATIVE DEFENSE
         Plaintiff fails to state a valid cause of action. The complaint alleges a violation of Florida Statute
559.72(7) based solely on the number of calls made, which is insufficient by itself to establish a violation
of said statute.


                                  FIFTH AFFIRMATIVE DEFENSE
        The Plaintiff is estopped from alleging a violation of the FCCPA, as it was her own actions, in failing
 to advise Defendant of her intent as to the subject collateral, that contributed to the number of calls made
 to her.
                                  SIXTH AFFIRMATIVE DEFENSE
         The Plaintiff failed to mitigate damages by not advising Plaintiff of her intent as to the subject
 collateral.


                                      RESERVATION OF RIGHTS
        Defendant expressly reserves its right to amend this Answer or allege additional affirmative
defenses after conducting further discovery, investigation and research.
                                          PRAYER FOR RELIEF


        WHEREFORE, Defendant Santander Consurmer USA,Inc. d/b/a Chrysler Capital respectfully
request that:
        1. Plaintiff have and recover nothing;

        2. Judgment be entered in favor of Defendant and against Plaintiff;

        3. Defendant be awarded its costs and reasonable attorney fees as may be recoverable under the

            claim asserted by Plaintiff; and
       4. The Court award all other relief that the Court deems just and proper.



       Respectfully submitted,


       DATED: March 25, 2019.


                                       By:       /s/ Gary J. Lublin
                                               Gary J. Lublin FL Bar #542679
                                               Rush, Marshall, Jones & Kelly PA
                                               1516 East Colonial Drive
                                               Suite 300
                                               P.O. Box 3146 (Zip 32802-3146)
                                               Orlando, FL 32803
                                               Telephone: (407) 425-5500
                                               Facsimile: (407) 423-0554
                                               Email: glublin@rushmarshall.com
                                               Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing has been served on this 25th day
of March, 2019, by electronic notice if registered in the Electronic Case Filing system, otherwise
by first class postage prepaid U.S. Mail to : Arvind Mahendru, Chapter 7 Trustee at 5703 Red
Bug Lake Road, Suite 284 Winter Springs, FL 32708, Gus M. Centrone and Brian L. Shrader,
Attorneys for Trustee at 612 West Bay Street, Tampa, FL 33606.

                                       By: /s/Gary J. Lublin
                                           Gary J. Lublin, FL Bar 542679
                                           Rush Marshall, Jones and Kelly PA
